PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/698,423
Filing Date: 27 Nov 2019
Appellant(s): Sinha et al.



__________________
Bradley A. Forrest Reg No. 30,837
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/12/22.
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 7/15/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Independent claims 1, 11 and 18:

"deriving multiple project related intents from the text using natural language processing services"

"Any intent derived in Ghosh is not used to select software components. Paragraph [0016] of Ghosh indicates that the " ... blueprint platform 104 may process a natural language question by a user to determine an intent, a semantic meaning, and/or the like, and to detect a corresponding response in a data structure storing responses corresponding to a set of possible questions." The intent in Ghosh results in a stored response being identified and is not used in the selection of software components corresponding to the derived intents as claimed. The determination of intent in this Paragraph [0016] of Ghosh is to aid the user in using the blueprint platform, "reducing a need to provide large help files ... " Such intent is basically help for using the platform in Ghosh and is not in any way described as used to select software components as claimed. None of the cited paragraphs of Ghosh relate to selecting components corresponding to derived intents (from a transcript) as claimed." (pg. 9, 3rd full par)

The examiner respectfully disagrees. First, as will be discussed further, it is noted that the limitation in question is addressed by the combined teachings of Ghosh, Kostello and Okazaki. 
Further, Ghosh discloses deriving intents from text using natural language processing (NLP) services (see e.g. par. [0016] “use a natural language processing (NLP) functionality to 
However, Ghosh does not explicitly disclose that the identified “intents” are derived from “text describing a software development meeting” as claimed.
Kostello teaches deriving intents from text using NLP, wherein the “intents”, directly correspond to software components to be included in a project (par. [0031] “structuring the entities extracted from the NL processor 232 into one or more intents … e.g., adding a component to a design, removing a component from a design, modifying a user interface design”). Accordingly, it would have been obvious to derive “intents” corresponding to project components to add or modify by processing a “text describing a software development project” 
Finally, in the context of the claim the recited “text” constitutes “a transcript … describing a software development project”. Ghosh and Kostello do not explicitly teach such a transcript. However, Okazaki discloses generation of a transcript containing text describing a software development project (see e.g. col. 6, lines 23-46 “Developer users engage with remote users … Voice conversations can be converted into text script”) from which desired components can be derived (e.g. Okazaki col. 6, lines 48-54 “the AI engine 124 filters … tools and templates from other projects”). Accordingly, it would have been obvious to derive “intents” corresponding to project components to be added or modified (Kostello par. [0031] “intents … e.g., adding a component to a design”, Ghosh par. [0015] “configuration inputs”) from “a transcript containing text describing a software development project” (Okazaki col. 6, lines 23-46 “Developer users engage with remote users”, col. 5, lines 17-20 “development projects”). Doing so would “improv[e] … engagement and efficiency” of a collaborative development process (see e.g. Okazaki col. 6, lines 43-46).
In other words, rather than relying only on Ghosh’s “questionnaire”, those of ordinary skill in the art would have been capable of, and seen the value in deriving intents corresponding to components to be included in the project (Ghosh par. [0015] “configuration inputs 

"selecting software components corresponding to the derived intents"

"The Final Office Action asserts that Ghosh teaches "selecting multiple software components corresponding to the derived intents," citing Paragraph [0002] and Paragraphs [0017-0022]. This assertion is believed to be in error, as the cited portions of Ghosh do not appear to select software components corresponding to derived intents. Ghosh, Paragraph [0002] references determining a plurality of components for a development project "wherein the plurality of components is associated with a set of inputs, a set of outputs and a set of links" but does not state that the components are software components, nor that the components are selected corresponding to derived intents." (bridging pp. 9-10)

Initially, Ghosh’s “components” clearly include “software components”. For example, Ghosh is directed to a “software development project” (see e.g. par. [0015] “tools that are to be integrated into the software development project”, par. [0019] “component of a software development project”). Those of ordinary skill in the art would have understood that components of a software development project are software. Those of ordinary skill in the art would have understood that “software components” generally have inputs and outputs which must be linked to form a software project. Accordingly, the “set of inputs, … output and … links” referenced by the appellant would have been understood describe the inputs, outputs and connections between of the identified software components.
Further, appellant apparently acknowledges that Ghosh discloses “selecting multiple … components” (e.g. par. [0002] “determining a plurality of components for a development 
As discussed in more detail above, Ghosh discloses intents derived from a questionnaire, rather than from “a transcript containing text describing a software development project”. However, in view of the teachings of Kostello and Okazaki it would have been obvious to derive such intents, and the corresponding software components (Kostello par. [0031] “intents … e.g., adding a component to a design”), by applying natural language processing to a transcript containing text describing a software development project (Okazaki col. 6, lines 23-46 “voice-to-text conversion … Developer users engage with remote users …”).

Ghosh, Paragraphs [0017-0022] describe a blueprint platform that "may determine a set of inputs, a set of outputs, a set of links, and/or the like for each component of a software development project." (Ghosh, Paragraph [0019].) The components in Ghosh, are thus tools to be integrated into an existing project. The blueprint of Ghosh is selected based on the tool to be integrated. The Examiner asserts in error that Ghosh determines "a blueprint template based on the plurality of components of the development project." The blueprint in Ghosh is instead based on the tool to be integrated and provides information for integrating such a tool. The blueprint is selected in Ghosh, not multiple software components corresponding to derived intents as claimed. (2nd full par. on pg. 10)

The examiner does not dispute that the “blueprint … is selected based on the tool”. But regardless, Ghosh’s components/tools, as disclosed, are selected based on “derived intents” derived from a questionnaire (see e.g. Ghosh par. [0015] “identifying aspects of a software development project … a set of tools for integration”). In other words, Ghosh’s blueprint 

Ghosh appears to select components based on user input to blueprint platform 104, and not based on derived intents as claimed. Paragraph [0003] of Ghosh indicates that a blueprint template is determined "based on the set of input[s], the set of outputs, and the set of links of the development project." Paragraph [0015] of Ghosh describes the use of a stored questionnaire and providing an interface to receive user inputs. Paragraph [0016] of Ghosh describes that the blueprinting platform can provide "chatbot functionality to guide a user in providing information associated with the configuration inputs." None of this teaching indicates that project related intents are derived from a transcript containing text as claimed. (last full par. on pg. 10)

As discussed above, Ghosh derives a user’s “intents” from the referenced “user input” / “questionnaire”, and as also discussed above, it would have been obvious to derive such intents from a transcript as claimed. 

The Final Office Action asserts that the blueprinting platform "may match tools that are to be integrated into a software development project with code for the tools in a code repository and may automatically insert the code at a hierarchically-defined location based on the functional blueprint and/or the technical blueprint" at Ghosh, Paragraph [0028]. This text, cited from Ghosh, describes code that is a result of the user wanting to add a software tool component, which is the purpose of Ghosh' s software development platform and the purpose of the blueprint as described in Ghosh, Paragraphs [0010-0011]. In other words, the blueprint simply describes how to integrate a software tool and is not a list of components identified based on intents. (bridging pp. 10-11)

The examiner respectfully disagrees. First, “wanting to add a software tool component” describes the “intent” of the user. As discussed above this type of “intent” is derived in Ghosh using a questionnaire but, in view of the teachings of Kostello and Okazaki it would have been obvious to derive such intents from a “transcript containing text describing a software development project”. Further, Ghosh’s questionnaire is used to derive multiple intents 

"stitching the multiple software components to create a functional development project"
However, such description in Ghosh does not describe stitching the multiple components to create development project code as claimed. Each of the pieces of code generated by Ghosh appear to be discrete pieces of code used to integrate a tool (a component in Ghosh) into a project. There is no teaching of stitching multiple software components together to create a functional project as claimed. (last full par. on pg. 11)

Initially, it is not clear how or why the appellant believes using “discrete pieces of code … to integrate a tool … in to a project” is distinct from “stitching” multiple components together. The term “stitching” here does not appear to be a term of art implying any specific limitations to the claim other than its plain meaning of connecting the components in some way. Ghosh explicitly discloses generating a functional project (e.g. par. [0028] “generate … functional code”) by connecting the identified software components (par. [0028] “automatically insert the code … based on the functional blueprint”, see e.g. par. [0015] “tools that are to be integrated into the software development project”, par. [0019] “component of a software development project”). This connection/integration of components appears to fall within a reasonably broad understanding of the term “stitching”. Accordingly, Ghosh discloses “stitching the multiple software components to create functional development project” as claimed.

"a transcript containing text"
The Final Office action asserts that Kostello, Paragraph [0031] discloses "deriving multiple project related intents from the text using natural language processing services." This assertion is respectfully traversed. Kostello appears to add to existing projects using natural language commands. The Example given in Paragraph [0030] of Kostello is "add a home button." This text is a command and not a transcript. The text does not describe a software development project as claimed, but instead refers to a command to add a specific piece of code to existing software. Kostello does not drive [sic] multiple project related intents from text corresponding to "a transcript containing text" as claimed. (1st par. on pg. 12)

As apparently recognized by the appellant, Kostello’s intents are derived from text (see e.g. par. [0029] "transforming words in an utterance into text"). Kostello derives multiple intents (par. [0031] “one or more intents”), and these intents are derived using natural language processing services (e.g. par. [0031] “provided to machine learning (ML) based NL intent processor 234”). Accordingly, regardless of whether or not the texts represent “commands”, Kostello discloses “deriving multiple project related intents form [] text using natural language processing services” as claimed. However, Kostello does not explicitly disclose that the text is a transcript of, e.g., a conversation describing a software development project. 
Okazaki teaches generating a textual representation of a conversation describing a software development project (see e.g. col. 6, lines 23-46 “Developer users engage with remote users … Voice conversations can be converted into text script”). This constitutes a “transcript” as recited in the claim. Further, Okazaki teaches identifying relevant components from this transcript (Okazaki col. 6, lines 48-54 “the AI engine 124 filters past projects … tools and templates from other projects”). 
Accordingly, as asserted in the rejection, it would have been obvious to derive multiple intents (Kostello par. [0031] “one or more intents”, Okazaki “Projects and data related to the topic … tools and templates”) from text describing a software development project (Kostello par. [0029] "transforming words in an utterance into text", Okazaki col. 6, lines 23-46 “Voice conversations can be converted into text script”) using natural language processing (Kostello 

There is no need to modify Ghosh using Kostello. Ghosh already describes user interaction with a blueprint platform to generate a blueprint based on user input to questions. Adding Kostello in some unspecified manner would simply enable the modification of an existing program, and not help in the selection of a blueprint, nor facilitate modification of Ghosh to derive project intents from a transcript and select multiple components corresponding to the derived intents as claimed. (2nd par. on pg. 12)

The examiner respectfully disagrees. Kostello teaches “an easy process that any person … can use to generate a functional software application design” (see e.g. Kostello par. [0027]). Those of ordinary skill in the art would have understood this would further Ghosh’s goal of “reducing a technical difficulty in using” the platform (see e.g. Ghosh par. [0016]) by allowing non/less technical people to identify desired components (e.g. Kostello par. [0031] “intents … e.g., adding a component to a design”, Ghosh par. [0016] “determine an intent”).

"receiving a transcript containing text describing a software development project"
Okazaki is cited as disclosing "receiving a transcript containing text describing a software development project." Okazaki appears to create a mind map by processing information received during a brainstorming session. Okazaki does not cure the deficiencies of Ghosh and Kostello, as only text script of a brainstorming session that is used to create mind maps is disclosed. There is no teaching that a mind map actually describes a software development project, contains intents, nor how the mind map could be used to select software components in a computer implemented method as claimed. Okazaki appears to capture "concepts and associations between the ideas within a mind map." There is no teaching how components can be selected from such concepts and ideas. (last full par. on pg. 12)

The examiner respectfully disagrees. What is not taught by Ghosh and Kostello is a transcript containing text describing a software development project. Okazaki discloses generating a “test script” (col. 6, lines 38-41 “Voice conversations can be converted into text script”) of a conversation related to a development project (Okazaki col. 6, lines 27-33 “Developer users engage with remote users”) and identifies related components (e.g. Okazaki col. 6, lines 47-57 “filters past projects that relate or are relevant to the present brainstorming session … tools and templates”, col. 5, lines 17-20 “The terms identified are searched … for data items created from previous collaborative development projects”). This “text script” is a textual representation of a conversation and thus falls within a reasonably broad understanding of the term “transcript”. Further, the identified “tools and templates” and/or “data items” fall within a reasonably broad understanding of the term “software components” and are thus sufficiently similar to the components of Ghosh and Kostello (Ghosh par. [0015] “a set of tools for integration”, Kostello par. [0031] “adding a component to a design”) that those of ordinary skill in the art would have understood that it was possible to derive the “intents” corresponding to “software components” from such a transcript. Further, Okazaki teaches that doing so would “improv[e] … engagement and efficiency” of a collaborative development process (see e.g. Okazaki col. 6, lines 43-46).
Independent claims 11 and 18 are not argued separately.

Dependent claims 2, 12 and 19:
Claim 2 depends from claim 1 and further distinguishes from the references by describing that the transcript text is created from a recording of speech from a meeting of developers. This claim reinforces that the transcript is singular, and further distinguishes from the text generated from answered questions in Ghosh. 
The Final Office Action cites Okazaki as disclosing "receiving a recording of speech from a meeting of developers ... and recognizing the speech to create the transcript containing the text." Okazaki appears to create a mind map by processing information received during a brainstorming session. Okazaki does not cure the deficiencies of Ghosh and Kostello, as only text script of a brainstorming session that is used to create mind maps is disclosed. There is no teaching that a mind map actually describes a software development project, contains intents, nor how the mind map could be used to select software components in a computer implemented method as claimed. Okazaki appears to capture "concepts and associations between the ideas within a mind map." (pg. 13, 2nd and 3rd full par. on pg. 13)

The examiner respectfully disagrees. Initially it is noted that the claim does not explicitly recite “the transcript is singular” and uses the open-ended phrase “comprising”. Thus, processing multiple transcripts would include processing a singular transcript and not represent a distinction. None the less, it is noted that Okazaki appears to disclose a singular “text script” / “transcript” for each voice conversation (see e.g. col. 6, lines 38-41 “Voice conversations can be converted into text script”, note that, for example, there is no discussion of breaking this down into multiple scripts).
Further, Okazaki’s conversation is a conversation in which “[d]eveloper users engage with remote users” (col. 6, lines 27-33, also see col. 5, lines 17-20 “collaborative development projects”), thus constitutes a “recording of speech from a meeting of developers” as claimed. Further Okazaki discloses processing this recording to recognize what is said in the conversation and convert it to text (col. 6, lines 38-41 “Voice conversations can be converted into text script”) and thus discloses “recognizing the speech to create the transcript containing the text” as claimed. 

Claims 12 and 19 are not argued separately.

Dependent claims 4 and 14:
Claim 4 depends from claim 1 and further recites: "wherein the received text includes a project name." The received text is the transcript. The Final Office Action asserts that Okazaki, column 6, lines 47-65 teach that a project name is "presented by AI engine in the home screen session ... " The home screen session of Okazaki is not a transcript as claimed and therefor does not teach receiving a transcript that includes a project name. (2nd to last full par. on pg. 13)

Those of ordinary skill in the art would have understood 1) the “project name” discussed in Okazaki is a textual representation of the “project name” and 2) would at least have been obvious to include in the transcript to ensure the transcript can be adequately linked to the project (see e.g. Okazaki col. 6, lines 64-65 “documents may be … indexed and stored in the project repository”). 
Claim 14 is not argued separately. 

Dependent Claim 8
The claim language recites: "generating a list of strings denoting the key talking points from the input text." The cited language of Kostello does not teach receiving a transcript and does not generate the claimed list of strings denoting the key talking points" as claimed. No talking points are described in Kostello and no list of strings is found in Kostello. As indicated above, Kostello receives commands to modify an existing program. Commands are quite different from a transcript, and not talking points, are not a list of talking points, and can only add a specific piece of code to the existing program that is specified by the command. As recited in claim 1, multiple components are selected corresponding to multiple derived project related intents in order to stitch the components together. The list of key talking points in claim 8 is simply not taught or suggested by Kostello or the combination of cited references.

The examiner respectfully disagrees. Kostello discloses “transforming words in an utterance into text” (see e.g. par. [0029]). Those of ordinary skill in the art would have understood this “text” to fall within a reasonably broad understanding of the term “string” and that the textual representation of the utterance constitutes a “list” of such strings (e.g. par. [0029] “add a home button” contains 4 words and thus constitutes a “list” of words at least because the claim does not recite any particular ordering of the strings). Further, Kostello discloses generating a “set of common design utterances” (par. [0031]). The term “talking points” does not appear to be a term of art and thus is understood to describe important or commonly used terms, thus Kostello’s “common design instances” appear to fall within a reasonably broad understanding of the term “talking points”. For example, it should be seen that in the example “add a home button” Kostello would generate a list of strings comprising “add”, “home” and “button”. 
Further, as discussed above, the asserted combination of Ghosh, Kostello and Okazaki teaches receiving a transcript (see e.g. Okazaki col. 6, lines 23-46 “Voice conversations can be converted into text script”) and selecting multiple components corresponding to multiple intents (e.g. Ghosh par. [0015] “identifying … a set of tools for integration”, Kostello par. [0031] “intents … e.g., adding a component to a design”, Okazaki col. 6, lines 47-57 “filters past projects … tools and templates”). 


Dependent Claims 9-10, 16 and 20:
Claims 9 and 10 depend from claim 8 and provide further detail regarding processing based on the list of strings. They are believed allowable for at least the same reasons as claim 8. The Official Notice taken in the rejection of claim 9 is believed in error, as it does not address the actual claim language. The Official Notice "is taken in that natural language processing toolkits is a well-known entity to interpret the natural language texts and thus their usage in the Ghosh-Kostello combination would have been obvious to one of ordinary skill in the art before the effective filing of the application in order to translate the natural language text of a software project accordingly." This Notice does not address the following language of claim 9: "applying a natural language processing toolkit to the list of strings denoting the key talking points." No list of strings is identified, much less a list of strings denoting the key talking points as claimed. The Office Notice references applying natural language processing to "the natural language text. of a software project" not a list of strings denoting key talking points as claimed. The Official Notice is believed in error, and the rejection should be reversed.

At least Kostello discloses generating a list of strings, as discussed above (Kostello par. [0031] “a set of common design utterances”), and further discloses applying a natural langue processor to them (Kostello par. [0031] “extracted from the NL processor 232”, also see Ghosh par. [0016] “use a natural language processing (NLP) functionality”). What the references do not explicitly teach is that this natural language processing is provided in the form of a “toolkit”. Accordingly, what is officially noted is the existence of such “toolkits” in the prior art. For example, note that the “Natural Language Toolkit” or “NLTK” (a natural language processing toolkit for the python language) was publicly available prior to the date of filing1. 

Claim 10 recites: "The method of claim 9 wherein selecting multiple software components comprises applying a command sequence analyzer to each intent to obtain multiple corresponding command sequence steps." As indicated above, Kostello receives commands to modify an existing program. Commands are quite different from a transcript, and not talking points, are not a list of talking points, and can only add a specific piece of code to the existing program that is specified by the command. In claim 10, which depends from claim 9, multiple intents are first obtained, and the command sequence analyzer is applied to such multiple intents as opposed to individual commands in Kostello. The interpretation of the action generator in Kostello, which processes one command at a time to add a piece of code to an existing program, does not disclose the clamed command sequence analyzer to obtain "multiple corresponding command sequence steps" from multiple intents obtained from a "list of strings denoting key talking points" in a transcript, as claimed. (1st full par. on pg. 15)

As discussed above, Okazaki teaches a “transcript” as claimed (col. 6, lines 23-46 “Voice conversations can be converted into text script”) and it would have been obvious to apply Kostello’s intent generation to such transcripts to generate intents corresponding to multiple components to be included in the project (Kostello par. [0031] “intents … e.g., adding a component to a design”, Ghosh par. [0015] “a set of tools for integration”, Okazaki col. 6, lines 47-57 “tools and templates”). 
Further, those of ordinary skill in the art would have understood that applying Kostello’s “action generator” (par. [0035] “the extracted intent, action, and context are then utilized by action generator 238 to determine an action to be executed”) to each of the multiple identified “intents” (Ghosh par. [0015] “a set of tools for integration”, Okazaki col. 6, lines 47-57 “tools and templates”) would have resulted in “multiple corresponding command sequence steps” as claimed. 

For the above reasons, it is believed that the rejections should be sustained.


/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199  
                                                                                                                                                                                                      /EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                           


                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Attachment:
Notice of References Cited







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. http://www.nltk.org as recorded in the web archive (https://web.archive.org) on 12/22/2019